Citation Nr: 0124127	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from December 1966 to December 
1968.  He served in Vietnam from February 1968 until he was 
discharged from active duty.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision of the Detroit, Michigan,  Department of 
Veterans Affairs (VA) Regional Office (RO). 

In a September 25, 2001 submission, the appellant through his 
representative has asserted that the finality of a March 1999 
rating decision was abated by the claimed failure of the RO 
to comply with administrative procedures in the VA 
Adjudication Procedures Manual.  The appellant further posits 
that in its March 1999 rating action, the RO failed to take 
into account the issuance of a VA General Counsel Opinion 
defining "combat," (VAOPGCPREC 12-99), issued on October 
18, 1999.  The appellant argues that the RO's failure to 
advise him of the opinion amounted to a violation of his due 
process rights, therefore also abating the finality of the 
March 1999 action.  Appellant's brief, dated September 25, 
2001, pages 5-8.  Because it appears that the appellant is 
raising a claim of clear and unmistakable error in the March 
1999 rating decision, his contention is referred to the RO 
for appropriate action.  

In his submission of September 25, 2001, the appellant also 
raises a claim of entitlement to service connection for 
hypertension.  This matter is also referred to the RO for 
appropriate action.         

The record reflects that the appellant was scheduled to 
appear before a September 2001 hearing, in accordance with 
his stated request on his substantive appeal.  The appellant 
did not appear for the hearing, and has requested that he be 
rescheduled for a videoconference hearing.  See 38 C.F.R. § 
20.700(e) (2000).  

In light of the Board's favorable disposition of the issue on 
appeal, (i.e., service connection), the appellant will not be 
rescheduled for a hearing as such evidence that may be 
presented would not have an impact relative to the current 
controversy.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (VA claims adjudication comprises several elements, 
with "downstream" elements not under the appellate 
jurisdiction arising from a notice of disagreement with an 
"upstream" element).

Through his representative, the appellant has also submitted 
additional material not previously considered by the RO, but 
accompanied by a waiver of such consideration.  38 C.F.R. § 
19.37(a).  Given these matters, the claim is ready for 
appellate review.

FINDINGS OF FACT

1. The appellant did not file a timely substantive appeal 
with regard to a March 1999 decision, denying service 
connection for PTSD.  

2. Evidence submitted since the RO's March 1999 rating 
decision that denied service connection for PTSD bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

3. The appellant is a combat veteran, who has been diagnosed 
to have PTSD linked to such service.

CONCLUSIONS OF LAW

1. New and material evidence has been submitted with regard 
to the claim of entitlement to service connection for 
PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2000).

2. PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of service connection 
for PTSD, last denied in March 1999.  Although the appellant 
then submitted a Notice of Disagreement as to the rating 
decision, he failed to submit a timely Substantive Appeal, 
and his appeal was therefore closed.  See 38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim." 38 U.S.C.A. 5108.

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  Following 
this determination, the Board may then proceed to evaluate 
the merits of the claim.  See also Winters v. West, 12 Vet. 
App. 203 (1999).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

Evidence of Record in March 1999

The appellant's report of separation from the Armed Forces 
reflects that he was discharged in December 1968.  Throughout 
his military duty, he held the occupational specialty of 
electrician.  He is the recipient of the National Defense 
Service Medal, the Vietnam Campaign Medal, the Vietnam 
Service Medal, and the Meritorious Unit Citation.  His record 
of assignments while on active duty reflects that in February 
1968, he was assigned in his occupational specialty to 
Company C, 554th Engineer Battalion (Construction), and so 
remained until December 1968.  

The appellant's service medical records reflect that on 
February 22, 1968, shortly after his arrival in Vietnam, he 
complained of difficulty sleeping at night.  He apparently 
reported that this difficulty was due to his anticipation of 
mortar attacks.  The specific notation of this care reveals 
that the appellant was treated by the Battalion Aid Station 
of the 554th Engineer Battalion. 

The appellant's formal claim was received in October 1998.  
In due course of the development of the claim, VA medical 
records were received reflecting treatment for anxiety, 
depression, and PTSD.  

In an August 1998 medical record, the appellant was diagnosed 
to have PTSD.  It was noted that the appellant reported 
experiencing flashbacks, homicidal ideation and difficulty 
sleeping.  

In an October 1998 treatment note, it was recorded that the 
appellant informed examiners that for the entirety of his 
time in Vietnam, he was stationed in Cu Chi, and that his 
duties included mine sweeping, filling in holes caused by 
explosions, and building and repairing bridges.  The 
appellant informed examiners that his company was subject to 
enemy sniper fire, and that he had recurring nightmares about 
his Vietnam experience.    

In a January 1999 statement, the appellant related various 
claimed stressors to which he was exposed in Vietnam.  Among 
his experiences, he related that he was subject to incoming 
rocket attacks.  

By rating decision dated in March 1999, service connection 
for PTSD was denied.  The RO then found that although the 
appellant had been diagnosed to have the disorder, the 
diagnosis was not based upon confirmed stressors.  

As noted, although the appellant filed a Notice of 
Disagreement as to the March 1999 denial of his claim, he did 
not complete his appeal.  

Evidence of Record post-March 1999

In April 1999, a VA therapy summary was received.  It 
reflects that the appellant was then undergoing regular 
treatment for PTSD.  As to the appellant's reported 
stressors, the summary reflects that the appellant reported 
his installation was subjected to at least one rocket attack, 
during which many of his colleagues were killed.  Other 
records indicate that the appellant received regular 
psychological counseling for PTSD from H.S., Ph.D., and B.C., 
M.D.  


In a January 2001 statement, the appellant reiterated that he 
served with the 554th Engineer Battalion.  He related that 
among his duties, he performed mine sweeping operations, and 
that his installation was subjected to rocket attacks 
nightly.  In a February 2001 statement, the appellant 
reported that in late 1968, a rocket struck a unit he 
identified as "3/4 Cal" adjacent to his own.  

Through his representative in September 2001, the appellant 
proffered an extract of an order of battle listing.  The 
extract shows that the 554th Engineer Battalion 
(Construction) and a unit designated as the 3rd Squadron, 4th 
Cavalry Regiment were contemporaneously stationed at Cu Chi, 
Vietnam during the period of the appellant's tour.  The 
appellant provided information showing that the United States 
Army and Joint Services Environmental Support Group (ESG) 
(presently the U.S. Armed Services Center for Research of 
Unit Records [USASCRUR]) had determined that in May 1968, the 
base camp of the 3rd Squadron, 4th Cavalry Regiment had 
sustained a rocket attack which killed six and wounded 33.  
 
Analysis

As noted, assuming that evidence not previously considered 
has been submitted in an effort to reopen a claim, it must be 
determined whether such evidence is "material" within the 
meaning of 38 C.F.R. § 3.156(a).  In this matter, the 
appellant has submitted new evidence confirming that his 
installation was subject to at least one and possibly more 
rocket attacks during the course of his service in Vietnam, 
thus countervailing the previous finding that a confirmed 
stressor underlying the diagnosis of PTSD could not be found.  
Plainly, such is evidence that "bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge, supra. Accordingly, 
the claim is reopened.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  The resolution of this issue must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 3.303(a); see Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 
F.3d 389 (Fed.Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Zarycki, supra, it was held that under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. 
§ 3.304(d) and (f), the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of service connection for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). It has 
also been observed that the determination as to whether the 
veteran "engaged in combat with the enemy" is made by 
considering military citations that expressly denote as much 
and/or other service department or lay evidence that is 
credible.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

In VAOPGCPREC 12-99, (October 18, 1999), the General Counsel 
held the determination whether a veteran "engaged in combat 
with the enemy" depends on the following factors:    

(a).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  
Nothing in the language or history of that statute or 
any VA regulation suggests a more specific definition.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for 
purposes of section 1154(b) must be resolved on a case 
by case basis.  VA may issue regulations clarifying the 
types of activities that will be considered to fall 
within the scope of the term.

(b).  The determination as to what evidence may be 
satisfactory proof that a veteran "'engaged in combat 
with the enemy" necessarily depends on the facts of 
each case.  Determining whether evidence establishes 
that a veteran engaged in combat with the enemy requires 
evaluation of all pertinent evidence in each case, and 
assessment of the credibility, probative value, and 
relative weight of the evidence.

(c)   There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to 
support a finding that a veteran engaged in combat with 
the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with the 
enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.

(d).  Whether a particular statement in service-
department records indicating that the veteran 
participated in a particular "operation" or 
"campaign" is sufficient to establish that the veteran 
engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an 
"operation" or "campaign" often would not, in itself, 
establish that a veteran engaged in combat, because 
those terms ordinarily may encompass both combat and 
non-combat activities.  However, there may be 
circumstances in which the context of a particular 
service-department record indicates that reference to a 
particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a 
particular "operation" or  'campaign" must be 
considered by VA in relation to other evidence of 
record, even if it does not, in itself, conclusively 
establish engagement in combat with the enemy.

(e).  The benefit-of-the-doubt rule in 38 U.S.C. § 
5107(b) applies to determinations of whether a veteran 
engaged in combat with the enemy for purposes of 38 
U.S.C. § 1154(b) in the same manner as it applies to any 
other determination material to resolution of a claim 
for VA benefits.  VA must evaluate the credibility and 
probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of 
positive and negative evidence or whether the evidence 
preponderates either for or against a finding that the 
veteran engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the issue 
must be resolved in the veteran's favor.

See VAOPGCPREC 12-99, (October 18, 1999) (Italics added).  
The Board is bound by this opinion.  38 U.S.C.A. § 7104(c). 

The record indicates that the appellant is a veteran of 
combat within the meaning of 38 U.S.C.A § 1154 and VAOPGCPREC 
12-99.  Although the appellant is not the recipient of any 
combat-related awards or decorations, and his service 
personnel records do not reflect participation in combat, his 
military occupational specialty,   his account of his Vietnam 
duties, and his stationing in Cu Chi with known direct combat 
and combat support units are consistent with exposure to 
hostile action, particularly within the scope of VAOPGCPREC 
12-99, paragraph (a). 

Because the appellant is found to be a veteran of combat, his 
account of his claimed stressors is therefore presumed to be 
credible.  Arms and Collette, supra.  Moreover, even if the 
finding of combat veteran status could not be sustained, the 
record nonetheless demonstrates that at least one of the 
appellant's claimed stressors has been documented.  Through 
his representative, the appellant has provided evidence that 
on at least one occasion, his installation was subject to a 
night rocket attack, during which numerous friendly forces 
were killed or injured.  

Thus, the appellant has been diagnosed to have PTSD, which in 
turn has been linked to his military service.  Accordingly, 
the claim will be granted. 


ORDER

Service connection for PTSD is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

